Citation Nr: 1622301	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-33 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


1.  Entitlement to service connection for cardiovascular disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at Board hearing before the undersigned Veterans Law Judge in April 2016.  At the hearing, the Veteran submitted additional evidence and waived initial RO consideration of additional evidence.  

The issue of entitlement to a higher rating for left knee degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

During the Veteran's April 2016 hearing, he withdrew his appeal on the issues of entitlement to service connection for cardiovascular disease, diabetes mellitus, and sleep apnea.


CONCLUSIONS OF LAW

The criteria for withdrawal of the appeals of the issues of entitlement to service connection for cardiovascular disease, diabetes mellitus, and sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the Veteran's April 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that, after discussions with his representative, he wanted to withdraw his appeals concerning the issues of entitlement to service connection for cardiovascular disease, diabetes mellitus, and sleep apnea.  He stated that he was aware that he could refile the claims in the future.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues and they are dismissed.


ORDER

The appeals on the issues of entitlement to service connection for cardiovascular disease, diabetes mellitus, and sleep apnea are dismissed.


REMAND

The Veteran appeals for a higher rating than 10 percent for his service-connected left knee degenerative joint disease.  The claim was received in May 2009.  The most recent and only VA examination for this claim is dated in March 2010.  At that time, the Veteran's left knee flexion was to 70 degrees, and his extension was to 20 degrees.  In May 2010, a private physician, R. Vanderbrook, M.D., wrote VA a letter indicating that the Veteran stated that there was considerable force used to extend his left knee at the time of the March 2010 VA examination.  Dr. Vanderbrook ordered a physical therapy consult and also examined the Veteran in May 2010, at which time the Veteran's left knee extension was to 43 degrees actively and to 35 degrees passively.  Active knee flexion was to 87 degrees, and passive knee flexion was to 91 degrees, and the physical therapist's report notes that the Veteran had severe deficits in his left lower extremity in regard to muscle strength.  Additionally, at the time of the April 2016 hearing, the Veteran testified that there are a number of activities which he can no longer participate in due to the level of his left knee pain, and he reported that his left calf muscles are weak.  Furthermore, the physical therapist reported in May 2010 that there was significant instability in the left knee, without grading it in terms of mild, moderate, or severe, whereas at the time of the VA examination shortly beforehand in March 2010, the Veteran reported left knee instability but the VA examiner found that there was no instability clinically and conducted an anterior drawer test to the left knee and found it to be normal.  

The private medical reports from May 2010 suggest that the Veteran's service-connected left knee disability may be more disabling than currently rated, when the appropriate rating criteria from 38 C.F.R. §§ 4.71a are considered.  The Veteran testified in February 2016 that he has received no treatment since then.  In light of conflicting information between the March 2010 VA examination and the May 2010 private medical reports, and the fact that there is only one VA examination in a 7-year rating period, a new VA examination which is full and complete and helpful to fairly resolving this appeal will be ordered, as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any outstanding VA or private treatment records with respect to the left knee, primarily any developed since February 2016.

2.  Please schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected left knee degenerative joint disease.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected left knee disability.  

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


